Citation Nr: 1735149	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1977 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2015, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on February 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records show that in July 1979, he complained of left leg pain.  At his separation examination in September 1980, he had a normal evaluation of his lower extremities and he denied having any knee symptoms.

In July 2012, his physician reported that the Veteran had experienced knee pain for several years directly due to his active service.

In September 2014, the Veteran was afforded a VA examination for his left knee.  The examiner opined that the Veteran's service-connected bilateral pes planus and left foot arthritis were likely to cause temporary aggravation of the Veteran's left knee, but his left knee was less likely than not permanently aggravated by his service-connected disabilities.  However, the examiner did not provide opinions on direct or secondary service connection.

In January 2016, the Veteran reported that he had had experienced left leg pain since a basketball injury in service.

As such, a new VA examination is required to adjudicate the service-connection claim in order to obtain opinions on direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the etiology of his left knee disorder.

The examiner is asked to answer the following questions:

a) Is it at least as likely as not (50 percent or great probability) that any current left knee disorder either began during or was otherwise caused by his military service?  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disorder was caused by the Veteran's service-connected disabilities, to include his bilateral pes planus and/or left ankle disability?  Why or why not? 

c) Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disorder was aggravated by the Veteran's service connected disabilities, to include his bilateral pes planus and/or left ankle disability?  Why or why not?

If aggravation is found, the examiner should identify a baseline level of knee disability prior to the aggravation occurring, or identify the earliest medical evidence created at any time between the onset of aggravation of the left knee and the examiner's current findings.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

